Citation Nr: 1409843	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-29 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic kidney disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  In an unappealed September 2008 rating decision, the RO denied the service connection for hypertension.

2.  Additional evidence received since the September 2008 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for hypertension, and it raises a reasonable possibility of substantiating the claim.

3.  Resolving reasonable doubt in the Veteran's favor, the currently diagnosed hypertension has been worsened by his service-connected diabetes mellitus.

4.  Resolving reasonable doubt in the Veteran's favor, the currently diagnosed nephropathy has been caused by his service-connected diabetes mellitus.



CONCLUSIONS OF LAW

1.  The September 2008 rating decision, which denied service connection for hypertension, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the September 2008 rating decision is new and material as to the issue of service connection for hypertension, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran's hypertension has been aggravated by his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

4.  The Veteran's nephropathy is proximately due to his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

By a September 2008 decision, the RO denied the Veteran's claim of service connection for hypertension because the evidence did not show that the currently diagnosed hypertension was secondary to a service-connected disability or attributable directly to his military service.  Notice of the denial was sent to the Veteran in September 2008.  The Veteran did not appeal that denial, and it consequently became final.  38 U.S.C.A. § 7015 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence of record at the time of the September 2008 rating decision consisted of the service treatment records (STRs), VA treatment records, and the Veteran's February 2008 claim.  The STRs was absent any diagnosis of or treatment for hypertension.  (At the time of the September 2008 rating decision, the Veteran was not service connected for diabetes mellitus.)

Following the September 2008 denial, the Veteran was awarded service connection for diabetes mellitus.  See the rating decision dated April 2011.  Relevant evidence received since the September 2008 denial includes an August 2012 VA examination report, in which the examiner determined that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus, type II.  Additionally, a December 2013 disability benefits questionnaire (DBQ) was more recently associated with the claims file, which indicates that the Veteran's service-connected diabetes mellitus at least as likely as not permanently aggravated the Veteran's diagnosed hypertension.

The Board observes that although the newly added August 2012 VA examination report is new, it is unfavorable to the hypertension claim and thus does not provide a basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).  Nevertheless, the December 2013 DBQ opinion is "new," as it was not of record at the time of the last final denial and is also "material" because it suggests a nexus between the Veteran's hypertension and his service-connected diabetes mellitus.  As a result, the Board finds that the newly added evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  Accordingly, the claim of service connection for hypertension is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service connection for Hypertension and Kidney Disease

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2013)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

As will be explained below, the Board finds that the evidence supports a finding that the Veteran is entitled to service connection for hypertension and chronic kidney disease, namely, diabetic nephropathy, as secondary to his service-connected diabetes mellitus.  

It is undisputed that the medical evidence of record documents a continuing diagnosis of hypertension.  See, e.g., the VA treatment records dated in November 2010.  As noted above, the Veteran was afforded a VA examination in August 2012, at which time the examiner determined that the Veteran's hypertension preceded the diagnosis of diabetes by two years and was controlled by a single medication, "therefore with reasonable medical certainty, it is less likely than not proximately due to or the result of the Veteran's service-connected condition."  In contrast, medical evidence has more recently been associated with the claims file which indicates that the Veteran's service-connected diabetes mellitus, while not causing hypertension, "at least as likely as not permanently aggravated" the currently diagnosed hypertension.  See the December 2013 DBQ.

Moreover, with respect to the claimed kidney disease, although the August 2012 VA examiner determined that the Veteran did not have a chronic kidney condition at that time, the December 2013 DBQ has since indicated that the Veteran is now diagnosed with diabetic nephropathy.

Crucially, these findings demonstrate a connection between the Veteran's diabetes and currently diagnosed hypertension and chronic kidney disease.  See 38  C.F.R. § 3.310 (2013); see also Gabrielson, supra.

Accordingly, the evidence is at least in equipoise as to whether the Veteran's currently diagnosed hypertension was aggravated by diabetes, and whether nephropathy was caused by diabetes.  Although the degree of aggravation of the hypertension is not shown, the benefit-of-the-doubt rule is for application as to both claims.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Consequently, the Board will resolve reasonable doubt in the Veteran's favor and grant service connection for both hypertension and diabetic nephropathy.  38 U.S.C.A §5107 (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for diabetic nephropathy is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


